Citation Nr: 0813925	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  05-34 765	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 




INTRODUCTION

The veteran had active military service from May 1970 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1970 to January 1971.

2.  On April 23, 2008, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas that the appellant died in January 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


